DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
The following office action is in response to the applicant’s amendment filed on 03/02/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome Yerly et al. "Coronary endothelial function assessment using self-gated cardiac cine MRI and k-t Sparse SENSE", 2015 "Yerly" in further view of Jerome Chaptinel et al. "A Golden-Angle Acquisition Coupled with k-t Sparse SENSE Reconstruction for Fetal Self Retro-Gated Cine Cardiac MRI: an In Vivo Feasibility Study" 2016 “Chaptinel” and Hu et al. US 20150374237 A1 “Hu”.
Note: all citations disclosed in brackets [] constitute locations within the prior art references and all citations disclosed parentheses () are locations within the instant application.
In regard to claim 1, Yerly teaches “A method for an interactive acquisition of data from an object under investigation by a magnetic resonance (MR) system, the method comprising:” [Page 1444 Methods lines 1-9], Page 1451 Self-Gating Signal Analysis, lines 3-5]; “acquiring, by at least one processor of the MR system, the data from the object under investigation using the magnetic resonance system […]” [Page 1444: Methods lines 1-9; Page 1444: Real-Time Image Reconstruction, Lines 1-7]; “automatically reconstructing, by the at least one processor, and displaying MR images, by a display of 
In regard to a method for interactive data acquisition from an object under investigation by a magnetic resonance (MR) system, Yerly discloses a “Method for Self-Gated Cardiac Cine MRI” that utilizes "a slice selective, two-dimensional (2D) radial gradient recalled echo sequence with golden angle trajectory was implemented to continuously acquire data over multiple cardiac cycles, without using ECG synchronization" [Page 1444 Methods lines 1-9]. Considering that the MRI system acquires data over multiple cardiac cycles, it is acquiring data from an object under investigation. Furthermore, since the MRI system acquires data, under broadest reasonable interpretation it has to contain at least one processor. In regard to at least one processor, Yerly discloses “The raw data acquired with the 2D golden angle sampling scheme were exported from the scanner and processed offline with MATLAB (MathWorks, Natick, Massachusetts, USA) on a high-performance workstation with dual Xeon ES-2620 processors (Intel Corporation, Santa Clara, California USA; clock speed 2 GHz; six cores each) and 128 GB of RAM” [Page 1444: Real-Time Image Reconstruction, Lines 1-7]. Since the raw data is exported to a 
In regard to the data acquisition being interactive, Yerly discloses "because the properties of the golden angle radial sampling, these parameters can be adjusted freely and retrospectively" [Page 1451 Self-Gating Signal Analysis, lines 3-5]. Since the parameters can be adjusted, under broadest reasonable interpretation, the method is deemed interactive. 
In regard to automatically reconstructing MR images, Yerly discloses "for extraction of the self-gating signal, low resolution real-time images were reconstructed using a sliding window approach (Fig. 1b) and a version of the k-t sparse SENSE algorithm […]" [Page 1444: Real-Time Image Reconstruction, lines 7-10]. Since real-time images are being generated, the k-t sparse SENSE algorithm is automatically reconstructing MR images based on the acquired data. 
In regard to the images being displayed, Yerly discloses "self-gated cine images were assessed both qualitatively and quantitatively. For the qualitative assessment, each cine image series was anonymized and displayed as a movie" [Page 1447: Image Analysis: Qualitative Analysis, lines 1-4]. The self-gated cine images were obtained utilizing MRI and these images were displayed in order to analyze them qualitatively. Therefore, the system disclosed by Yerly inherently requires the use of a display.  
In regard to the time interval, Yerly discloses "therefore, the detected systolic peak series was then used to assign a time stamp to each radial readout, which represents the time interval since the last peak in the self-gating signal" [Page 1445: Paragraph 1 lines 24-27]. Under broadest reasonable interpretation, since the systolic peak is a characteristic associated the contraction of the heart during the cardiac cycle, this condition can be predetermined in the MR images. Furthermore, in order to determine the systolic peak, the MR system had to have included at least one processor. Accordingly, this has a time interval associated with it that is assigned based on the time stamp of each radial readout (i.e. data acquisition). 

In regard to the temporal resolution of images, Yerly discloses "for extraction of the self-gating signal, low resolution real-time images were reconstructed using a sliding window approach (Fig. 1b) and a version of the k-t sparse SENSE algorithm (36) modified to include additional regularization terms as described by Equation [1]. The window width, or temporal footprint, determines how many measurement spokes are included within each real-time image and can be freely varied. Because the quality and temporal resolution of the real-time images affect the temporal accuracy of the self-gating signal (27), the window width must be chosen to optimize the tradeoff between temporal resolution and under sampling aliasing artifacts" [Pg. 1444 Real-Time Image Reconstruction, Lines 7-12]. The real-time images represent the MR images and likewise have low temporal resolution. Additionally, Fig 1f 
In regard to the same data being within only the selected time interval used for reconstructing MR images in real time and improved MR images, Yerly discloses “The real-time images were analyzed using a semiautomated method to extract the self-gating signal that characterizes the physiological contraction of the heart” [Page 1444: Self-Gated Signal Extraction and Arrhythmia Detection]. Furthermore, Yerly discloses in FIG. 1 that “raw data are acquired over multiple cardiac cycles [FIG. 1a], real time subimages were constructed using a k-t sparse SENSE model to suppress the undersampling artifacts [FIG. 1c], from these subimages, a systolic and diastolic reference frame were selected and used to compute the Pearson correlation coefficient with all the other subimages from a region of interest around the heart, an in-house arrhythmia detection and rejection algorithm ensured that each systolic peak was followed by a diastolic peak [FIG. 1d], the self-gating signal was derived from the systolic correlation signal and was used to retrospectively reorder the radial profiles into cardiac phases [FIG. 1e] and the cine images with high spatial and temporal resolution were reconstructed using the aforementioned k-t sparse SENSE model [FIG. 1f]. Since the real-time images are used to extract the self-gated signal and identify the arrhythmia based on systolic and diastolic peaks, under broadest reasonable interpretation, that self-gated signal can be used to generate the self-gated cine images (i.e. the improved MR image). Thus, the same data that was used to generate the real-time MR images can be used to generate the improved MR images (i.e. the self-gated cine images).  

Chaptinel teaches “wherein the object under investigation comprises a heart of a living fetus within the body of a mother of the fetus” [Data Acquisition, Lines 1-3].
In regard to the object under investigation comprising a heart of a living fetus, Chaptinel discloses "cardiac fetal cine imaging was performed in 3 patients (27, 30, and 32 weeks of gestational age using a 2D non-ECG triggered bSSFP radial golden angle sequence on a 1.5T scanner (MAGNETOM Aera, Siemens Healthcase, Erlangen, Germany)" [Data Acquisition, Lines 1-3]. Considering that cardiac fetal imaging was performed in 3 patients, the object of interest was thus a heart of a living fetus (27, 30 and 32 weeks of gestational age) within the body of a mother. Therefore, under broadest reasonable interpretation, an MR method, such as the one disclosed in Yerly, can be adapted to investigate the heart of a living fetus within the body of a mother of the fetus.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Yerly to include the heart of a living fetus as disclosed in Chaptinel in order to obtain MR images of a fetal heart. When assessing the health of an unborn child, it is important to monitor the heart to ensure that it is developing properly, thus a fetal heart is an obvious object to investigate with MR. This is due to the fact that MR imaging does not produce ionizing radiation so it would not pose undue risk to the fetus under investigation. By acquiring images of the fetal heart, the physician to identify any abnormalities within developing heart and suggest potential treatment options should they be necessary.
The combination of Yerly and Chaptinel does not teach “receiving, by the at least one processor from an operator via an input device of the MR system, a selected time interval from the reconstructed and displayed MR images, a selected time interval from the reconstructed and displayed MR images in 
Hu teaches “receiving, by the at least one processor from an operator via an input device of the MR system, a selected time interval from the reconstructed and displayed MR images, a selected time interval from the reconstructed and displayed MR images in real time in which there is no movement of the fetus identified by the operator throughout the selected time interval based on the displayed MR images” [0125, 0156, 0109].
In regard to receiving an input from an operator, Hu discloses “User interface 320 may comprise one or more input devices 324, e.g. keyboard, key pad, mouse, scroll wheel, touch screen, virtual touchscreen and the like, and a display 322 of other output device” [0125]. Therefore, the system includes a user interface (i.e. input device) that can is capable of receiving an input from an operator. In regard to an MR system, Hu discloses “For example, a sequence containing both “self-gating mode” and “imaging mode” is installed on the commercial MRI scanner and a program that utilizes the proposed self-gating signal processing algorithm is installed on the MRI image reconstruction system” [0156]. Since the self-gating and the imaging mode sequences are carried out on a commercial MRI scanner, an MR system is required. 
In regard to a selected time interval from the reconstructed and displayed MR images in which there is no movement of the fetus identified by the operator throughout the selected time interval based on the displayed MR images, Hu discloses “As another benefit of using multiple coils, bulk fetal body motion may be better detected by examining the self-gating signals. By using multiple “sensors”, the motion of the fetal head and extremities may be better detected by the MOCCA (i.e. motion correction using coil arrays) echo. Therefore, the MOCCA echoes with be examined and detect MOCCA echoes that have a cross correlation (or Euclidean distance) that is out of range of the previous heart cycle, in which case the sequence will be repeated until no fetal bulk motion is detected by the MOCCA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yerly and Chaptinel so as to include the selection of a time interval by an operator when there is no identified movement of the fetus as disclosed in Hu in order to obtain images of the fetal heart that are less subject to motion artifacts. When performing imaging, acquiring data when there is movement often leads to distorted images that are more difficult to interpret. Therefore, by allowing the operator to select a time interval in which there is no fetal movement, images that contain fewer or motion artifacts can be obtained. These obtained images would enable a physician to identify any abnormalities within developing heart and suggest potential treatment options should they be necessary.
In regard to claims 4 and 12, due to their dependence on claim 1 and claim 11, respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yerly. Likewise, Yerly teaches “wherein the data is acquired by radial data acquisition, and wherein two temporally directly successively acquired radially extending trajectories, in each case, form an angle corresponding to a golden angle” [Page 1446: MRI, lines 5-8]. 
In regard to acquiring data by radial data acquisition wherein two temporally directly successively acquired radially extending trajectories form an angle corresponding to a golden angle, Yerly discloses "for the proposed self-gated cine sequence, a slice-selective 2D radial spoiled gradient 
In regard to claims 6, 8, and 16, due to their dependence on claims 5, 7, and 15 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yerly. Likewise, Yerly teaches “The method of claim 5, wherein one or both of the MR images and the improved MR images are reconstructed based on parameters precalculated for the trajectories” [Page 1446: Para. 14-17, Page 1446: MRI, lines 5-8, Fig. 1]. 
In regard to the MR and improved MR images being reconstructed based on parameters precalculated for the trajectories, Yearly discloses "the regularization parameters for the k-t sparse SENSE reconstruction of the high-resolution self-gated cine images were manually adjusted for the first dataset and held constant for all subsequent reconstructions" [Page 1446: Para. 14-17]. Considering that the parameters are manually adjusted, they must have been precalculated. 
In regard to the trajectories, Yerly discloses "for the proposed self-gated cine sequence, a slice-selective 2D radial spoiled gradient recall echo sequence with golden angle trajectory was implemented to continuously acquire data over multiple cardiac cycles" [Page 1446: MRI, lines 5-8]. Therefore, radial data acquisition was performed with trajectories that form a golden angle. This golden angle had to be precalculated based on the desired predetermined trajectories. Also the k-t sparse SENSE algorithm was applied to both the real-time subimages (i.e. MR images) and the self-gated cine images (i.e. improved MR images), [Fig. 1] therefore the reconstruction for both was based on precalculated trajectories.
In regard to claim 9, Yerly teaches “The method of claim 1, wherein the MR quality images are automatically reconstructed by a K-T sparse sensitivity encoding reconstruction, wherein K-T refers to MR data acquired at different times (T) in k-space (K)” [Page 1444: Real-Time Image Reconstruction, Lines 7-12; Page 1444: Real-Time Image Reconstruction, Lines 25-31; FIG. 1f; Page 1444: para. 1, Lines 4-6 and Golden-Angle Data Acquisition, Lines 5-11]. 
In regard to automatic reconstruction with K-T sparse SENSE, Yerly discloses "for extraction of the self-gating signal, low resolution real-time images were reconstructed using a sliding window approach (Fig. 1b) and a version of the k-t sparse SENSE algorithm (36) modified to include additional regularization terms as described by Equation [1]" [Pg. 1444 Real-Time Image Reconstruction, Lines 7-12]. Since real-time images are being generated the k-t sparse SENSE algorithm is automatically reconstructing MR images. In regard to the MR images being improved MR images, Yerly also discloses that "to suppress radial aliasing artifacts in these highly under sampled images, the spatial resolution of the real-time images was reduced by only using the central 128 samples of radial profiles (of the 416 collected). The images were then reconstructed by minimizing the k-t sparse SENSE optimization problem [...]" [Pg. 1444 Real-Time Image Reconstruction, Lines 25-31]. After the real-time images are reduced in spatial resolution they are optimized by minimizing the k-t sparse SENSE optimization equation. The images that are returned after this optimization can under broadest reasonable interpretation, constitute improved MR images due to the regularization parameters that are applied in order to maintain high data consistency. Furthermore, Yerly discloses in FIG. 1, that cine images with high spatial and temporal resolution were reconstructed using the aforementioned k-t sparse SENSE model” [FIG. 1f]. Additionally, the golden angle acquisition scheme consequently provides flexibility for reconstruction of real-time and retrospectively reordered images, and since continuous golden angle radial data acquisition is combined with [k-t] sparse SENSE, the k-t sparse SENSE algorithm is therefore used to reconstruct both real-time and improved MRI images [Pg. 1444: para. 1, Lines 4-6 and Golden-
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yerly. Likewise, Yerly teaches “The method of claim 1, wherein the acquiring of the data comprises:” [Page 1446: MRI, lines 5-8]; “acquiring data for a slice within the object under investigation” [Page 1446: MRI, lines 5-8]; “checking a position of the slice by the images displayed in real time” [Page 1446: MRI, lines 5-8, Page 1446: MRI, lines 23-25]; “acquiring information for modifying the position of the slice depending on the images displayed in real time” [Page 1446: MRI, lines 5-8, Page 1446: MRI, lines 23-25]; “modifying the position of the slice depending on the information; and “acquiring the data from the slice in the modified position” [Page 1446: MRI, lines 5-8, Page 1446: MRI, lines 23-25]. 
In regard to the method comprising acquiring data for a slice within the object under investigation, Yerly discloses "for the proposed self-gated cine sequence, a slice-selective 2D radial spoiled gradient recall echo sequence with golden angle trajectory was implemented to continuously acquire data over multiple cardiac cycles" [Page 1446: MRI, lines 5-8]. Therefore, radial data acquisition was performed with trajectories that form a golden angle. Considering that the echo sequence is slice selective, data is acquired for a slice within the object under investigation. 
In regard to checking the position of the slice, modify the position and acquiring data from the slice in the modified position, Yerly also discloses that "as a standard of reference and for quantitative comparison, a regular 2D radial retrospectively ECG-gated sequence was also acquired in each volunteer" [Page 1446: MRI, lines 23-25]. Under broadest reasonable interpretation, this standard of reference can be used to verify the position of the slice since it is acquired for real-time images. Likewise, should the position of the slice need to be modified, the modification would be relative to this 
In regard to claims 10 and 17, due to their dependence on claims 1 and 11 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference in view of Chaptinel. Likewise, Yerly teaches “The method of claim 1, wherein the automatic reconstruction of the improved MR images comprises:” [Page 1444 Real-Time Image Reconstruction, Lines 25-31], Page 1444: paragraph 1, Lines 4-6 and Golden-Angle Data Acquisition, Lines 5-11]; “reconstructing intermediate images from the data” [Page 1444: Self-Gating Signal Extraction and Arrhythmia Detection Lines 1-15, Fig. 1c and Fig. 1f]; “deriving information about a cardiac activity […] from the intermediate images” [Page 1444: Self-Gating Signal Extraction and Arrhythmia Detection Lines 1-3]; and “reconstructing the improved MR images depending on the derived information about the cardiac activity” [Page 1445-1446: Retrospective Self-Gated Cine Reconstruction Lines 1-18]. 
In regard to the MR images being improved MR images, Yerly discloses that "to suppress radial aliasing artifacts in these highly under sampled images, the spatial resolution of the real-time images was reduced by only using the central 128 samples of radial profiles (of the 416 collected). The images were then reconstructed by minimizing the k-t sparse SENSE optimization problem [...]" [Page 1444 Real-Time Image Reconstruction, Lines 25-31]. After the real-time images are reduced in spatial resolution they are optimized by minimizing the k-t sparse SENSE optimization equation. The images that are returned after this optimization can under broadest reasonable interpretation, constitute improved MR images due to the regularization parameters that are applied in order to maintain high 
In regard to reconstructing intermediate images, Yerly discloses "real-time images were analyzed using a semi-automated method to extract the self-gated signal that characterizes the physiological contractions of the heart […] a region of interest around the heart was then selected manually, in this region, the Pearson correlation coefficient with all the other subimages was computed for both reference frames" [Page 1444: Self-Gating Signal Extraction and Arrhythmia Detection Lines 1-15]. Considering that the Pearson correlation was computed with these subimages (i.e. intermediate images), these subimages had to be reconstructed first. Additionally, Fig. 1c contains sub image 1 which corresponds to the phase 1 image in Fig. 1f, therefore under broadest reasonable interpretation, the real-time images correspond to intermediate images reconstructed from the MR data. 
In regard to deriving information about cardiac activity, Yerly discloses "real-time images were analyzed using a semi-automated method to extract the self-gated signal that characterizes the physiological contractions of the heart [Page 1444: Self-Gating Signal Extraction and Arrhythmia Detection Lines 1-3]. The physiological contractions of the heart correspond to cardiac activity within the intermediate images. 
Furthermore, with respect to the reconstruction of improved MR images depending on the derived information about the cardiac activity, Yerly discloses "based on their assigned time stamps, radial readouts were respectively sorted into different cardiac phases […] the regularization parameters 
Yerly does not teach that the cardiac activity is “of the fetus”.
Chaptinel teaches that the cardiac activity is “of the fetus” [Data Acquisition, Lines 1-3]. Specifically, Chaptinel discloses "cardiac fetal cine imaging was performed in 3 patients (27, 30, and 32 weeks of gestational age using a 2D non-ECG triggered bSSFP radial golden angle sequence on a 1.5T scanner (MAGNETOM Aera, Siemens Healthcase, Erlangen, Germany)" [Data Acquisition, Lines 1-3]. Therefore, Chaptinel explicitly states that imaging is being performed within a fetal heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the derivation of cardiac information in Yerly with the fetal cine imaging of Chaptinel in order to determine whether or not the fetal heart is functioning properly. When assessing the health of an unborn child, it is important to monitor the heart to ensure proper development, thus a fetal heart is an obvious object to investigate with MR. Additionally, MR does not produce ionizing radiation so it would not pose undue risk to the fetus under investigation. Having an MR image could therefore aid a physician in identifying abnormalities within developing heart and suggest potential treatment options should they be necessary.
In regard to claim 18, Yerly teaches “A magnetic resonance system configured to interactively acquire data from an object under investigation, the magnetic resonance (MR) system comprising:” [Page 1444 Methods lines 1-9, Page 1451 Self-Gating Signal Analysis, lines 3-5]; “one or more processors configured to: acquire the data from the object under investigation; to reconstruct MR images in real time based on the data; a display configured to display the reconstructed MR images in real time” [Page 1444: Real-Time Image Reconstruction, lines 7-10; Page 1444: Real-Time Image Reconstruction, Lines 1-
In regard to a magnetic resonance system, Yerly discloses a “Method for Self-Gated Cardiac Cine MRI” that utilizes "a slice selective, two-dimensional (2D) radial gradient recalled echo sequence with golden angle trajectory was implemented to continuously acquire data over multiple cardiac cycles, without using ECG synchronization" [Page 1444 Methods lines 1-9]. Therefore, Yerly inherently contains a magnetic resonance system. In regard to the data acquisition being interactive, Yerly discloses "because [of] the properties of the golden angle radial sampling, these parameters can be adjusted freely and retrospectively" [Page 1451 Self-Gating Signal Analysis, lines 3-5]. Since the parameters can be adjusted, under broadest reasonable interpretation, the system can interactively acquire data from the object under investigation. 
In regard to one or more processors configured to reconstruct MR images in real time based on the data, Yerly discloses "for extraction of the self-gating signal, low resolution real-time images were reconstructed using a sliding window approach (Fig. 1b) and a version of the k-t sparse SENSE algorithm […]" [Page 1444: Real-Time Image Reconstruction, lines 7-10]. Algorithms are programs that are executed by computers. In order to carry out the reconstruction of real-time image, a processor had to have been present. Furthermore in regard to the one or more processors, Yerly discloses “The raw data acquired with the 2D golden angle sampling scheme were exported from the scanner and processed 
In regard to reconstructing improved MR images based on the data acquired within the selected time interval, Yerly discloses that "to suppress radial aliasing artifacts in these highly under sampled images, the spatial resolution of the real-time images was reduced by only using the central 128 samples of radial profiles (of the 416 collected). The images were then reconstructed by minimizing the k-t sparse SENSE optimization problem [...]" [Page 1444 Real-Time Image Reconstruction, Lines 25-31]. After the real-time images are reduced in spatial resolution they are optimized by minimizing the k-t sparse SENSE optimization equation. The images that are returned after this optimization can under broadest reasonable interpretation, constitute improved MR images due to the regularization parameters that are applied in order to maintain high data consistency. Additionally, the golden angle acquisition scheme consequently provides flexibility for reconstruction of real-time and retrospectively reordered (i.e. quality MR) images, and since continuous golden angle radial data acquisition is combined with [k-t] sparse SENSE, the k-t sparse SENSE algorithm therefore used to reconstruct both real-time and quality MRI images [Page 1444: para. 1, Lines 4-6 and Golden-Angle Data Acquisition, Lines 5-11].  Under broadest reasonable interpretation, automatic does not mean immediate and therefore so long as k-t sparse SENSE is applied to the acquired data, the amount of time necessary to reconstruct improved MR images is not of critical importance to the claim.
In regard to the time interval, Yerly discloses "therefore, the detected systolic peak series was then used to assign a time stamp to each radial readout, which represents the time interval since the 
In regard to the temporal resolution of images, Yerly discloses "for extraction of the self-gating signal, low resolution real-time images were reconstructed using a sliding window approach (Fig. 1b) and a version of the k-t sparse SENSE algorithm (36) modified to include additional regularization terms as described by Equation [1]. The window width, or temporal footprint, determines how many measurement spokes are included within each real-time image and can be freely varied. Because the quality and temporal resolution of the real-time images affect the temporal accuracy of the self-gating signal (27), the window width must be chosen to optimize the tradeoff between temporal resolution and under sampling aliasing artifacts" [Pg. 1444 Real-Time Image Reconstruction, Lines 7-12]. The real-time images represent the MR images and likewise have low temporal resolution. Additionally, Fig 1f shows a representation of "self-gated cine images with high spatial and temporal resolution" that were reconstructed using the aforementioned k-t sparse SENSE model" [Fig. 1f]. The self-gated cine images represent the improved MR images being reconstructed. Also contained in this figure are the real-time images [Fig. 1c] and since the sliding window for the real-time images contain less spokes, the temporal resolution is thus less than that of the self-gated cine images (i.e. improved MR images). Therefore, these real-time images constitute MR images reconstructed in real time.
In regard to the same data within only the selected time interval being used for reconstructing MR images in real time and improved MR images, Yerly discloses “The real-time images were analyzed using a semiautomated method to extract the self-gating signal that characterizes the physiological 
In regard to the images being displayed, Yerly discloses "self-gated cine images were assessed both qualitatively and quantitatively. For the qualitative assessment, each cine image series was anonymized and displayed as a movie" [Page 1447: Image Analysis: Qualitative Analysis, lines 1-4]. The self-gated cine images were obtained by reconstructing MR images and in order to be analyzed qualitatively they had to first be displayed. Therefore, a display configured to display the reconstructed MR images in real time is inherit to the method and system disclosed in Yerly. 
Yerly does not teach “wherein the object under investigation comprises a heart of a living fetus within the body of a mother of the fetus”.
Chaptinel teaches “wherein the object under investigation comprises a heart of a living fetus within the body of a mother of the fetus” [Data Acquisition, Lines 1-3].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the system of Yerly to include the heart of a living fetus as disclosed in Chaptinel in order to obtain MR images of a fetal heart. When assessing the health of an unborn child, it is important to monitor the heart to ensure that it is developing properly, thus a fetal heart is an obvious object to investigate with MR. This is due to the fact that MR imaging does not produce ionizing radiation so it would not pose undue risk to the fetus under investigation. By acquiring images of the fetal heart, the physician to identify any abnormalities within developing heart and suggest potential treatment options should they be necessary.
The combination of Yerly and Chaptinel does not teach to “receive, from an operator via an input device of the MR system, a selected time interval from the reconstructed and displayed MR images in real time in which there is no movement of the fetus identified by the operator throughout the selected time interval based on the displayed MR images”.
Hu teaches “receive, from an operator via an input device of the MR system, a selected time interval from the reconstructed and displayed MR images in real time in which there is no movement of the fetus identified by the operator throughout the selected time interval based on the displayed MR images” [0125, 0156, and 0109].

In regard to a selected time interval from the reconstructed and displayed MR images in which there is no movement of the fetus identified by the operator throughout the selected time interval based on the displayed MR images, Hu discloses “As another benefit of using multiple coils, bulk fetal body motion may be better detected by examining the self-gating signals. By using multiple “sensors”, the motion of the fetal head and extremities may be better detected by the MOCCA (i.e. motion correction using coil arrays) echo. Therefore, the MOCCA echoes with be examined and detect MOCCA echoes that have a cross correlation (or Euclidean distance) that is out of range of the previous heart cycle, in which case the sequence will be repeated until no fetal bulk motion is detected by the MOCCA echoes in the new acquisition” [0109]. ]. To examine the self-gating signals, under broadest reasonable interpretation an MR image had to have been produced. In this case, since the motion of the fetal head an extremities can be identified with the MOCCA echo and the sequence of taking MOCCA echoes can be repeated until no fetal bulk motion is detected, under broadest reasonable interpretation, the user can utilize the user interface to select a time interval corresponding the MOCCA echoes that were acquired when there was no fetal bulk motion (i.e. fetal movement) identified within the displayed MR images.
.
Claims 5, 7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome Yerly et al. "Coronary endothelial function assessment using self-gated cardiac cine MRI and k-t Sparse SENSE", 2015 "Yerly" and Jerome Chaptinel et al. "A Golden-Angle Acquisition Coupled with k-t Sparse SENSE Reconstruction for Fetal Self Retro-Gated Cine Cardiac MRI: an In Vivo Feasibility Study" 2016 “Chaptinel” and Baker US 4781200 A “Baker” as applied to claims 1, 4, 6, 8-12, and 16-18 above, and further in view of Wundrak et al. US 20170307711 A1.
In regard to claims 5 and 13, due to their dependence on claims 4 and 12 respectively, these claims inherit the references disclosed therein. That being said, the combination of Yerly and Chaptinel does not teach "a number of trajectories of the set corresponds to a high number in a Fibonacci sequence of 987 or higher".
Wundrak teaches "a number of trajectories of the set corresponds to a high number in a Fibonacci sequence of 987 or higher" [0015, 0030]. 
In regard to the number of trajectories of the set corresponding to a high number in a Fibonacci sequence , Wundrak discloses "Advantageously, a number n of profiles can be selected for image reconstruction, wherein the number n is a part of a modified Fibonacci sequence" [0030]. The profiles is uniform=Pi/P offers the best uniform radial sampling trajectory for a given number P of radial profiles. If the number P of profiles is variable, it was revealed that the trajectory with the golden angle is an optimum radial distribution for a random number of profiles" [0015]. Since the number n of profiles can be selected and the number n is a part of a modified Fibonacci sequence, under broadest reasonable interpretation, the number of trajectories of the set can correspond to a high number in a Fibonacci sequence of 987 or higher.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yerly, Chaptinel, and Baker so as to include the number of trajectories corresponding to a high number in a Fibonacci sequence as disclosed in Wundrak in order to acquire enough radial data to reconstruct MR images. When there are a large number of trajectories, more data is acquired which can be used in the creation of MR images. Under broadest reasonable interpretation more trajectories can lead to higher quality images due to the abundance of data values, therefore it would be obvious to select the number of trajectories to be large. 
In regard to claim 14, due to its dependence on claim 13, this claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Yerly. Likewise, Yerly teaches “The method of claim 12, wherein one or both of the MR images and the improved MR images are reconstructed based on parameters precalculated for the trajectories” [Page 1446: Para. 14-17, Page 1446: MRI, lines 5-8, Fig. 1]. 
In regard to one or both of the MR images and the improved MR images being reconstructed base on parameters precalculated for the trajectories, Yearly discloses "the regularization parameters for the k-t sparse SENSE reconstruction of the high-resolution self-gated cine images were manually adjusted for the first dataset and held constant for all subsequent reconstructions" [Page 1446: Para. 14-17]. Considering that the parameters are manually adjusted, they must have been precalculated. In regard to the trajectories, Yerly discloses "for the proposed self-gated cine sequence, a slice-selective 2D 
In regard to claims 7 and 15, due to their dependence on claims 1 and 11 respectively, these claims inherit the references disclosed therein. That being said, the combination of Yerly, Chaptinel and Baker does not teach “wherein the data is acquired based on predetermined trajectories having a pseudo-random distribution”. 
Wundrak teaches “wherein the data is acquired based on predetermined trajectories having a pseudo-random distribution” [0015]. 
In regard to the acquired data having a pseudo-random distribution, Wundrak discloses "a uniform angle increment Psiuniform=Pi/P offers the best uniform radial sampling trajectory for a given number P of radial profiles. If the number P of profiles is variable, it was revealed that the trajectory with the golden angle is an optimum radial distribution for a random number of profiles" [0015]. Therefore data is being acquired radially. Additionally, pseudo-random is synonymous with variable and considering that the profiles are variable (i.e. random) the predetermined trajectories associated with the radial data can be considered to have a pseudo-random distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yerly, Chaptinel and Baker so as to include the predetermined trajectories having a pseudo-random distribution as disclosed in Wundrak in order to acquire enough radial data to reconstruct MR images. A pseudo-random distribution is polynomially indistinguishable from a uniform distribution. With a uniform probability distribution all outcomes are .
Response to Arguments
Applicant’s arguments, see Remarks page 8-12, filed 10/20/2020, with respect to the rejection(s) of claims 1, 4-18 under 35 U.S.C. 103 have been fully considered however, the examiner only finds them partially persuasive. 
In regard to claim 1, the examiner respectfully disagrees with the argument with regard to Yerly not teaching automatic reconstruction for an improved, higher temporal resolution MR image however, the examiner acknowledges that Yerly does not disclose the time interval […] in which there is no movement of the fetus identified by the operator and asserts that Hu discloses this limitation as stated in the rejection above. 
In regard to automatically reconstructing MR images, Yerly discloses "for extraction of the self-gating signal, low resolution real-time images were reconstructed using a sliding window approach (Fig. 1b) and a version of the k-t sparse SENSE algorithm […]" [Page 1444: Real-Time Image Reconstruction, lines 7-10]. Since real-time images are being generated, the k-t sparse SENSE algorithm is automatically reconstructing MR images based on the acquired data. 
In regard to reconstructing improved MR images, Yerly also discloses that "to suppress radial aliasing artifacts in these highly under sampled images, the spatial resolution of the real-time images was reduced by only using the central 128 samples of radial profiles (of the 416 collected). The images were then reconstructed by minimizing the k-t sparse SENSE optimization problem [...]" [Pg. 1444 Real-Time Image Reconstruction, Lines 25-31]. After the real-time images are reduced in spatial resolution they are optimized by minimizing the k-t sparse SENSE optimization equation. The images that are returned after this optimization can under broadest reasonable interpretation, constitute improved MR 
In regard to the same data being used for reconstructing MR images in real time and improved MR images, Yerly discloses “The real-time images were analyzed using a semiautomated method to extract the self-gating signal that characterizes the physiological contraction of the heart” [Page 1444: Self-Gated Signal Extraction and Arrhythmia Detection]. Furthermore, Yerly discloses in FIG. 1 that “raw data are acquired over multiple cardiac cycles [FIG. 1a], real time subimages were constructed using a k-t sparse SENSE model to suppress the undersampling artifacts [FIG. 1c], from these subimages, a systolic and diastolic reference frame were selected and used to compute the Pearson correlation coefficient with all the other subimages from a region of interest around the heart, an in-house arrhythmia detection and rejection algorithm ensured that each systolic peak was followed by a diastolic peak [FIG. 1d], the self-gating signal was derived from the systolic correlation signal and was used to retrospectively reorder the radial profiles into cardiac phases [FIG. 1e] and the cine images with high spatial and temporal resolution were reconstructed using the aforementioned k-t sparse SENSE model [FIG. 1f]. Since the real-time images are used to extract the self-gated signal and identify the arrhythmia based on systolic and diastolic peaks, under broadest reasonable interpretation, that self-gated signal can be used to generate the self-gated cine images (i.e. the improved MR image). Thus, the same data 
That being said, the examiner acknowledges the amendment of claim 1 to recite “receiving, by the at least one processor from an operator via an input device of the MR system, a selected time interval from the reconstructed and displayed MR images in real time in which there is no movement of the fetus identified by the operator throughout the selected time interval based on the displayed MR images”. The examiner recognizes that the combination of Yerly and Chaptinel does not teach this claim limitation. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al. US 20150374237 A1 “Hu” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayes-Gill et al. US 20160058363 A1 “Hayes-Gill”;
Baker US 4781200 A “Baker”.
Hayes-Gill is pertinent to the applicant’s disclosure because it includes a user interface device that may be used to log fetal movements [0101].
Baker is pertinent to the applicant’s disclosure because it includes “an automatic fetal monitoring system for use on a mother to continuously measure and analyze information indicative of the well-being of a fetal living within the mother” [Claim 1].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/K.E.S. /Examiner, Art Unit 3793

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793